DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.  Claims 19-21 are added. Claims 11-21 are examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hasel 2014/0090388 in view of Merry 2014/0248129, Grover 2016/0230584, Schwarz 2016/0061051, Dewis 2012/0324903, and further in view of “The GE90 – An Introduction: GE90_Engine_Data.pdf” Web page <https://web.stanford.edu/~cantwell/AA283_Course_Material/GE90_Engine_Data.pdf>, 18 pages, March 22, 2015, retrieved from Internet Archive Wayback Machine <https://web.archive.org/web/20170930084057/https://web.stanford.edu/~cantwell/AA283_Course_Material/GE90_Engine_Data.pdf> on March 23, 2020 (Herein after: GE).
Regarding Claim 11, Hasel teaches a method of operating a gas turbine engine 20 for an aircraft (aircraft; see Para. [0042]) comprising:
an engine core (seen in Fig. 1) comprising an inlet (seen in Fig. 1), a turbine 28, a compressor 24, and a core shaft 40,50 connecting the turbine 28 to the compressor 24; and a fan 42 located upstream of the engine core, the fan 42 comprising a plurality of fan blades (plurality of fan blades seen in Fig. 1) (Para. [0013; 0028; 0031]; Fig. 1); 
an inlet rotor area (seen in Fig. 1) of the inlet of the engine core (seen in Fig. 1), and a final rotor area (seen in Fig. 1) of the turbine 28 (Fig. 1).
Hasel further teaches
the bypass ratio (bypass ratio) of the engine 20 is in a range from 10 to 20 (greater than about ten) (Para. [0037]). 
Hasel does not teach an inlet rotor area of the inlet of the engine core is 0.275 m2 or greater,
a final rotor area of the turbine is 0.38 m2 or less, and the method that comprises operating the gas turbine engine to provide propulsion under cruise conditions such that a flow velocity ratio between a first flow velocity at an exit of the engine core and a second flow velocity at the inlet of the engine core is within a range from 0.82 to 1.1.
Merry teaches that the dimensions of the compressor, specifically the inner and outer diameter of the low pressure compressor, are sized in a certain manner in order to accommodate bearings fitting inside the engine structure and to prevent airflow separation ([0049-50]; Fig. 3).  Therefore, the inlet rotor In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 (II)(B).
Grover teaches that the dimensions of the turbine, specifically the turbine flow area, is sized in a certain manner, in this case, by arranging rotating vanes between fixed vanes, in order to achieve “optimal engine performance”, a maximum thrust and to minimize fuel consumption ([0005], ll. 3-8 and 13-14; [0044]).  Therefore, final rotor area of the turbine is a result-effective variable, in order to achieve “optimal engine performance”, a maximum thrust and to minimize fuel consumption (Grover; [0005], ll. 3-8 and 13-14), See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 (II)(B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the inlet rotor are of the inlet of the engine core and the final rotor area of the turbine of Hasel and incorporate Merry’s and Grover’s teachings, in order to optimize engine performance, thrust, and fuel consumption (Grover; [0005], ll. 3-8 and 13-14) and to accommodate bearings fitting inside the engine structure (Merry; [0049], ll. 9-120 and to prevent airflow separation (Merry; [0050]). 
The prior art recognizes that the size of the compressor inlet area directly impacts the location of bearings and airflow separation into the engine and the size of the turbine exit area directly impacts maximum thrust and fuel consumption. Therefore, the prior art recognizes the inlet rotor are of the inlet of the engine core and the final rotor area of the turbine to be a result effective variable that affects airflow and engine performance, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of an inlet rotor area of the inlet of the engine core is 0.275 m2 or greater, and a final rotor area of the turbine is 0.38 m2 or less, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Hasel in view of Merry and Grover, does not teach the method that comprises operating the gas turbine engine to provide propulsion under cruise conditions such that a flow velocity ratio between a first flow velocity at an exit of the engine core and a second flow velocity at the inlet of the engine core is within a range from 0.82 to 1.1.
Schwarz teaches the overall pressure ratio that is in a range from 40 to 70 (greater than or equal to about 40:1), under maximum take-off conditions (full-rated takeoff power condition) (Para. [0040).
Dewis teaches that a high combustor exit temperature has a typical range of about 1300 deg. K to about 1700 deg. K. (Para. [0102]. Note: Combustor exit temperature is equivalent and is the same as the high pressure turbine inlet temperature.).
“The GE90 – An Introduction: GE90_Engine_Data.pdf” Web page reviews a Rolls Royce RB-211-524G/H engine that has a specific thrust value of 71.56   kNkg-1s at cruise conditions (p. 2; see the comparison tables).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 20 of Hasel in view of Merry and Grover, with Schwarz’s overall pressure ratio that is in a range from 40 to 70 (greater than or equal to about 40:1), under maximum take-off conditions (full-rated takeoff power condition), with Dewis’ high combustor exit temperature that has a typical range of about 1300 deg. K to about 1700 deg. K., and with GE’s quoting an RR specific thrust value of 71.56   kNkg-1s at cruise conditions, in order to improve the efficiency of the engine.
While Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches a gas turbine engine that is identical to the one disclosed in the present application, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02. Notice that the prior art gas-turbine engine described above, and the gas-turbine engine disclosed in this rejection are identical, and for this reason the prior art gas-turbine obviously performed the step of operating the gas turbine engine to provide propulsion under cruise conditions such that a flow velocity ratio between a first flow velocity at an exit of the engine core and a second flow velocity at an inlet of the engine core is within a range from 0.82 to 1.1.
Regarding Claim 12, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches the method as claimed and as discussed above for claim 11, and Hasel further teaches
cruise conditions (cruise) correspond to a forward Mach number of between 0.7 and 0.9 (0.8 Mach) at an altitude of between 10000m and 15000m (35000 ft.), optionally either: a forward Mach number of 0.85 and international standard atmospheric conditions at an altitude of 35000 ft (10668m); or a forward Mach number of 0.8 and international standard atmospheric conditions at an altitude of 38000ft (11582m) (Para. [0038]).
Regarding Claim 14, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches the method as claimed and as discussed above for claim 11, and Hasel further teaches
a bypass ratio (bypass ratio) of the engine 20 is in a range from 10 to 20 (greater than about ten) (Para. [0037]).
Regarding Claim 15, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE the method as claimed and as discussed above for claim 11, and Hasel further teaches
comprising a gearbox (epicyclical gear assembly) that receives an input from the core shaft 32,50 and outputs drive to the fan 42 so as to drive the fan 42 at a lower rotational speed than the core shaft 32,50, wherein, optionally, the gear ratio is in a range from 3.2 to 4.2. (Para. [0004; 0011; 0031]).
Regarding Claim 16, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches the invention as claimed and as discussed above for claim 11.  However, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, as discussed so far, does not teach a pressure ratio between a first pressure at an inlet of the first compressor and a second pressure at an outlet of the second compressor is in a range from 40 to 70, under maximum take-off conditions. 
Schwarz further teaches
a pressure ratio (overall pressure ratio) between a first pressure at an inlet (front) of the first compressor 30 and a second pressure at an outlet (outlet) of the second compressor 36 is a range from 40 to 70 (greater than or equal to about 40:1), under maximum take-off conditions (full-rated takeoff power condition) (Para. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 20 of Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, with Schwarz’s a pressure ratio (overall pressure ratio) between a first pressure at an inlet (front) of the first compressor 30 and a second pressure at an outlet (outlet) of the second compressor 36 that is 
Regarding Claim 17, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches the method as claimed and as discussed above for claim 11, and Hasel further teaches
the turbine 28 is a first turbine 46, the compressor 24 is a first compressor 44, and the core shaft 40,50 is a first core shaft 40 (Para. [0031]; Fig. 1); 
the engine core (seen in Fig. 1) further comprises a second turbine 54, a second compressor 52 , and a second core shaft 50 connecting the second turbine 54 to the second compressor 52 (Para. [0031]; Fig. 1); 
and second turbine 54, second compressor 52, and second core shaft 50 are arranged to rotate at a higher rotational speed (higher speeds) than the first core shaft 40 (Para. [0004; 0011; 0031]).
Regarding Claim 18, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches the method as claimed and as discussed above for claim 17.  Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, as discussed so far, does not teach a pressure ratio between a first pressure at an inlet of the fan and a second pressure at an outlet of the second compressor is in a range from 40 to 70, under maximum take-off conditions. 
Schwarz further teaches
a pressure ratio (overall pressure ratio) between a first pressure at an inlet of the fan 22 and a second pressure at an outlet (outlet) of the second compressor 36 is in a range from 40 to 70 (greater than or equal to about 40:1), under maximum take-off conditions (full-rated takeoff power condition) (Para. [0040].  Schwarz teaches that the overall pressure ratio accounts for the rise of pressure across the fan 22 and therefore it reads on the first pressure at an inlet of the fan 22, as claimed.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 20 of Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, with Schwarz’s a pressure ratio (overall pressure ratio) between a first pressure at an inlet (front) of the first compressor 30 and a second pressure at an outlet (outlet) of the second compressor 36 that is in a range from 40 to 70 (greater than or equal to about 40:1), under maximum take-off conditions (full-rated takeoff power condition), for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 20, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches the method as claimed and as discussed above for claim 11.  Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, as discussed so far, does not teach the inlet rotor area is within a range from 0.275 m2 to 0.3 m2, and the final rotor area of the turbine is within a range from 0.25 m2 to 0.38 m2. 
Merry further teaches that the dimensions of the compressor, specifically the inner and outer diameter of the low pressure compressor, are sized in a certain manner in order to accommodate bearings fitting inside the engine structure and to prevent airflow separation ([0049-50]; Fig. 3).  Therefore, the inlet rotor area of the inlet of the engine core is a result-effective variable, in order to accommodate bearings fitting inside the engine structure (Merry; [0049], ll. 9-120 and to prevent airflow separation (Merry; [0050]), See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 (II)(B).
Grover further teaches that the dimensions of the turbine, specifically the turbine flow area, is sized in a certain manner, in this case, by arranging rotating vanes between fixed vanes, in order to achieve “optimal engine performance”, a maximum thrust and to minimize fuel consumption ([0005], ll. 3-8 and 13-14; [0044]).  Therefore, final rotor area of the turbine is a result-effective variable, in order to achieve “optimal engine performance”, a maximum thrust and to minimize fuel consumption (Grover; [0005], ll. 3-8 and 13-14), See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 (II)(B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the inlet rotor are of the inlet of the engine core and the final rotor area of the turbine of Hasel and incorporate Merry’s and Grover’s teachings, in order to optimize engine performance, thrust, and fuel consumption (Grover; [0005], ll. 3-8 and 13-14) and to accommodate bearings fitting inside the engine structure (Merry; [0049], ll. 9-120 and to prevent airflow separation (Merry; [0050]). 
Therefore, the prior art recognizes the inlet rotor are of the inlet of the engine core and the final rotor area of the turbine to be a result effective variable that affects airflow and engine performance, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of the inlet rotor area is within a range from 0.275 m2 to 0.3 m2, and the 2 to 0.38 m2 is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 19, Hasel teaches a method of operating a gas turbine engine 20 for an aircraft (aircraft; see Para. [0042]) comprising:
an engine core (seen in Fig. 1) comprising an inlet (seen in Fig. 1), a turbine 28, a compressor 24, and a core shaft 40,50 connecting the turbine 28 to the compressor 24; and a fan 42 located upstream of the engine core, the fan 42 comprising a plurality of fan blades (plurality of fan blades seen in Fig. 1) (Para. [0013; 0028; 0031]; Fig. 1); 
an inlet rotor area (seen in Fig. 1) of the inlet of the engine core (seen in Fig. 1), and a final rotor area (seen in Fig. 1) of the turbine 28 (Fig. 1).
Hasel further teaches
the bypass ratio (bypass ratio) of the engine 20 is in a range from 10 to 20 (greater than about ten) (Para. [0037]). 
Hasel does not teach an inlet rotor area of the inlet of the engine core is 0.55 m2 or greater, a final rotor area of the turbine is 0.75 m2 or less, and the method that comprises operating the gas turbine engine to provide propulsion under cruise conditions such that a flow velocity ratio between a first flow velocity at an exit of the engine core and a second flow velocity at the inlet of the engine core is within a range from 0.82 to 1.1.
Merry teaches that the dimensions of the compressor, specifically the inner and outer diameter of the low pressure compressor, are sized in a certain manner in order to accommodate bearings fitting inside the engine structure and to prevent airflow separation ([0049-50]; Fig. 3).  Therefore, the inlet rotor area of the inlet of the engine core is a result-effective variable, in order to accommodate bearings fitting inside the engine structure (Merry; [0049], ll. 9-120 and to prevent airflow separation (Merry; [0050]), See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 (II)(B).
Grover teaches that the dimensions of the turbine, specifically the turbine flow area, is sized in a certain manner, in this case, by arranging rotating vanes between fixed vanes, in order to achieve In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 (II)(B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the inlet rotor are of the inlet of the engine core and the final rotor area of the turbine of Hasel and incorporate Merry’s and Grover’s teachings, in order to optimize engine performance, thrust, and fuel consumption (Grover; [0005], ll. 3-8 and 13-14) and to accommodate bearings fitting inside the engine structure (Merry; [0049], ll. 9-120 and to prevent airflow separation (Merry; [0050]). 
Therefore, the prior art recognizes the inlet rotor are of the inlet of the engine core and the final rotor area of the turbine to be a result effective variable that affects airflow and engine performance, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of an inlet rotor area of the inlet of the engine core is 0.55 m2 or greater, a final rotor area of the turbine is 0.75 m2 or less, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Hasel in view of Merry and Grover, does not teach the method that comprises operating the gas turbine engine to provide propulsion under cruise conditions such that a flow velocity ratio between a first flow velocity at an exit of the engine core and a second flow velocity at the inlet of the engine core is within a range from 0.82 to 1.1.
Schwarz teaches the overall pressure ratio that is in a range from 40 to 70 (greater than or equal to about 40:1), under maximum take-off conditions (full-rated takeoff power condition) (Para. [0040).
Dewis teaches 
“The GE90 – An Introduction: GE90_Engine_Data.pdf” Web page reviews a Rolls Royce RB-211-524G/H engine that has a specific thrust value of 71.56   kNkg-1s at cruise conditions (p. 2; see the comparison tables).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 20 of Hasel in view of Merry and Grover, with Schwarz’s overall pressure ratio that is in a range from 40 to 70 (greater than or equal to about 40:1), under maximum take-off conditions (full-rated takeoff power condition), with Dewis’ high combustor exit temperature that has a typical range of about 1300 deg. K to about 1700 deg. K., and with GE’s quoting an RR specific thrust value of 71.56   kNkg-1s at cruise conditions, in order to improve the efficiency of the engine.
While Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches a gas turbine engine that is identical to the one disclosed in the present application, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02. Notice that the prior art gas-turbine engine described above, and the gas-turbine engine disclosed in this rejection are identical, and for this reason the prior art gas-turbine obviously performed the step of operating the gas turbine engine to provide propulsion under cruise conditions such that a flow velocity ratio between a first flow velocity at an exit of the engine core and a second flow velocity at an inlet of the engine core is within a range from 0.82 to 1.1.
Regarding Claim 21, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches the method as claimed and as discussed above for claim 19.  Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, as discussed so far, does not teach the inlet rotor area is within a range from 0.55 m2 to 0.6 m2, and the final rotor area of the turbine is within a range from 0.5 m2 to 0.75 m2. 
Merry further teaches that the dimensions of the compressor, specifically the inner and outer diameter of the low pressure compressor, are sized in a certain manner in order to accommodate bearings fitting inside the engine structure and to prevent airflow separation ([0049-50]; Fig. 3).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 (II)(B).
Grover further teaches that the dimensions of the turbine, specifically the turbine flow area, is sized in a certain manner, in this case, by arranging rotating vanes between fixed vanes, in order to achieve “optimal engine performance”, a maximum thrust and to minimize fuel consumption ([0005], ll. 3-8 and 13-14; [0044]).  Therefore, final rotor area of the turbine is a result-effective variable, in order to achieve “optimal engine performance”, a maximum thrust and to minimize fuel consumption (Grover; [0005], ll. 3-8 and 13-14), See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 (II)(B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the inlet rotor are of the inlet of the engine core and the final rotor area of the turbine of Hasel and incorporate Merry’s and Grover’s teachings, in order to optimize engine performance, thrust, and fuel consumption (Grover; [0005], ll. 3-8 and 13-14) and to accommodate bearings fitting inside the engine structure (Merry; [0049], ll. 9-120 and to prevent airflow separation (Merry; [0050]). 
Therefore, the prior art recognizes the inlet rotor are of the inlet of the engine core and the final rotor area of the turbine to be a result effective variable that affects airflow and engine performance, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of the inlet rotor area is within a range from 0.55 m2 to 0.6 m2, and the final rotor area of the turbine is within a range from 0.5 m2 to 0.75 m2 is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, as applied to claim 11, and further in view of Vetters 2014/0363276.
Regarding Claim 13, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE teaches the method as claimed and as discussed above for claim 11.  However, Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, does not teach the second flow velocity is no greater than Mach 0.7 under cruise conditions. 
Vetters teaches
the second flow velocity (max inlet velocity) is no greater than Mach 0.7 (less than or equal to about 0.7 Mach) under cruise conditions (cruise) (Para. [0015; 0023]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 20 of Hasel in view of Merry, Grover, Schwarz, Dewis, and GE, with Vetters’ second flow velocity (max inlet velocity) that is greater than around Mach 0.4, 0.5, 0.55 or 0.6 (less than or equal to about 0.7 Mach) under cruise conditions (cruise), for the same reason as discussed in rejection of claim 3 above.
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 01/13/0201, with respect to 35 U.S.C. 103 rejections of claims 11-18 have been fully considered but are moot because the arguments do not consider the new combination of applied prior art, necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/JACEK LISOWSKI/Examiner, Art Unit 3741